Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 04/19/2022 in response to Ex Parte Quayle Action filed 03/02/2022 has been acknowledged. Applicant submitted substitute specification on June 8, 2020 that included amendments to the figure legend for FIGS. 37 and 41 at paragraphs [0099] and [0103], to add SEQ ID NOs.  Claims 19-24,32-34,53-56,59,62,65,68,71,91-93,96-98,101,116,120-124 and 126-130 are allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct minor typos as follows: 
Claim 124.  A method of producing an antibody, the method comprising a host cell of claim 122 under conditions in which the polynucleotide encoding the heavy chain and the polynucleotide encoding the light chain are expressed. 
Claim 130.  A method of producing an antibody, the method comprising a host cell of claim 129 under conditions in which the polynucleotide encoding the heavy chain and the polynucleotide encoding the light chain are expressed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Zhang et al 2015 (PABPC1 interacts with AGO2 and is responsible for the microRNA mediated gene silencing in high grade hepatocellular carcinoma, Cancer Letters, Vol. 367, 10/2015). Zhang teaches an antibody that binds to extracellular RNA, PABPC for the treatment of hepatocellular carcinoma. However, the art does not teach an antibody that binds to an extracellular RNA-protein complex comprising the instantly claimed sequences. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        

/Laura B Goddard/Primary Examiner, Art Unit 1642